Title: From George Washington to Robert Dinwiddie, 11 July 1757
From: Washington, George
To: Dinwiddie, Robert



To Governor DinwiddieHonble Sir,
[Fort Loudoun, 11 July 1757]

I had just closed mine yesterday, and was going to send off Jenkins with it, when yours of the 24th ultimo came to hand.
The Deserters apprehended at Maidstone, were treated with such lenity as their subsequent behaviour convinces me was misplaced: Several of them having since deserted. This infamous practice, wherein such numbers of our men have (by means of the villainy and ill-judged compassion of the country-people; who deem it a merit to assist Deserters) has been wonderfully successful; and is now arrived at such a height, that nothing can stop its scandalous progress, but the severest punishments, and most striking examples. Since mine of yesterday, no less than 24 more of the Draughts (after having received their money and clothes) deserted: notwithstanding every precaution I cou’d suggest was taken to prevent it: among others, I had all the roads way-laid in the night—Seven of those who went off last night took that road which happened to be blocked up. Mr Hughes (whom your Honor was been pleased to appoint adjutant) and two Soldiers, took two of them, after exchanging some shot, and wou’d in all probability have taken them all, had he not been disabled in the right hand, & one of our Soldiers shot thro’ the leg; and, it is believed, one of the Deserters was killed in the conflict.
I must again earnestly request, your Honor will please to send me up a copy of the mutiny and desertion bill, passed the last Session of Assembly; with blank warrants to execute the Sentence of the Courts martial; without which I fear we will soon lose, not only all the draughts but, by their going off with impunity, there is set such a bad example, as will render even the detension of the old Soldiers impracticable.

As the pressing exigency of this unhappy juncture, demands the utmost expedition; in which the welfare of the colony is so nearly concerned; I flatter myself Your Honor will not hesitate at sending me blank-warrants.
By a course of unerring experience, I am convinced beyond any doubt, that nothing but the most rigorous measures can have the least effect.
The inconceivable trouble those discontented turbulent fellows give us, and the few Officers that now remain here, have greatly impeded the service; and laid me under the necessity of appointing the three oldest Volunteers; vizt Mess: Speak, Felt, and Wood[ford], Ensigns; which I hope your Honor will approve of.
I am glad your Honor does not think of the additional companies, or Rangers, till the Regiment is completed. A short time has already demonstrated how justly founded your apprehensions on that head were—As I now begin to despair of seeing the 8 companies that remain in the Colony, compleated—I am convinced every day will lessen our numbers ’till some sad examples are made of the Deserters.
As the unhappy fate of poor Capt. Spotswood seems now to be ascertained, and made a vacant company in the Regiment, I beg leave to recommend Capt. McNeill in the warmest manner to your Honor for it: not only from his undoubted title of seniority but from his great merit, hard fate, and long sufferings in his rank and pay.
Shou’d he be again superseded; it can not be imagined, that a man of his spirit will be any longer detained in the service however prejudicial his leaving it may otherwise be to him. And I must confess it would give me pain that we should lose a good officer thro’ the default of common justice.
Your Honor seems surprized at my returning 432 men in may, and but 384 in June. It is true, there were several desertions in that interval; but, if your Honor will take the trouble of looking [at] those two returns, it will immediately remove your surprize: That of may was of my total effectives; and that of the 16th of June, was only of the number I then had fit for Duty; designed to shew your Honor what I [had] actually fit for service, at a time when we were threatened with the most imminent danger.

The reason of my being so urgent for the blank warrants is, that I am perswaded, that postponing the punishments ordered by the courts martial, will not only diminish the terror of delinquents, but encourage others of the Soldiers to follow their base example. And, wou’d Your Honor think proper to issue your proclamation, commanding all the Officers civil and military, to exert themselves in apprehending these Deserters, it wou’d probably have a good effect.
I have ordered a roll to be made out of the Draughts that deserted, since they were received at Fredericksburgh; which I here enclose your Honor, that you have it advertised, if you shall think it proper.
Although my Brothers affairs have been long in an unsettled state; and I am nearly interested in having them properly adjusted; and which can not be done without my presence being one of the Executors, yet I did not purpose when I asked leave, nor ever intended to be absent, but at some favorable time, when the Service cou’d admit of it without any detriment.
In mine of the 27th ultimo, I enclosed Your Honor Doctr Ross’s (commissary for the maryland troops) letter, relating to the provisions at Ft Cumberland; and desired your Honors instructions on that head: Since which the enclosed, on the same subject, came to my hand.
As Mr Atkin will not agree to part with any of the dutch-blankets which came up for the Indians, to replace those of the Regiments, which Colo. Stephen injudiciously gave away. I shall be at a great loss, not having a Blanket left; and unless they can be sent up soon from Williamsburgh, I shou’d be glad to receive orders to send for them to Pennsylvania. I am &c.

G:W.
July 11th 1757.   

